STRAUP, C. J.
(concurring).
Since, as in the Larson Case, the court was powerless to make the order, notwithstanding the application was timely, for stronger reasons was the court powerless on such a belated application as here was made. Even in jurisdictions where *488the power is recognized, yet courts generally refuse to exercise it on untimely applications.
I think the testimony of the conductor referred to was prop' erly stricken. What he, on the morning after the accident, observed concerning the physical or mental condition of ths* plaintiff, or whatever she may have said or done against inteiv est, would have been proper to put in evidence. But that her schoolmates or others were cheerful, or referred to the accident in jocular terms, and seemed to act as though they noticed nothing wrong with the plaintiff, was just as incompetent and irrelevant "as would have been testimony that they were depressed or that they said or did something to indicate that the plaintiff was seriously injured.